Bell, J.
The questions raised in this case were considered by the Superior Court in the case of Merrimack v. Concord, 30 N. H. (10 Fost.) 299. No considerations are now presented which were not brought to the notice of the court by the counsel in that case. It was then held that the *22expense of maintaining prisoners in jail was to be paid in tbe first instance by the county, which might then recover of towns and cities by law liable, the amount which they ought to pay; that towns and cities are chargeable for the support of prisoners committed for violations of the police law, chapters 113 and 114 of the Revised Statutes, and of such city ordinances as are pa'ssed by virtue of the powers ordinarily vested in police officers ; and that they are not liable for the support of prisoners under the 116th chapter, relating to idle and disorderly persons. The argument drawn from some expressions of chapter 114 was not overlooked, but was believed to be greatly outweighed by the entire policy of the system of police.
The particular circumstances stated in regard to the prisoners for whose support the claim is made — as that some were discharged by the jailor at the expiration of their sentences, and others by order of the court; that some were residents of Dover, and some were paupers chargeable to the county — are regarded as immaterial to the decision of the case.
As the case must be governed by the decision in Merrimack v. Concord, there must be

Judgment for the plaintiff.